ORDER

PER CURIAM.
It is hereby ORDERED that the Petition for Allowance of Appeal is GRANTED limited to the following issue, on which an opinion will follow:
Whether the Commonwealth Court misapplied In re Benninghoff, 578 Pa. 402, 852 A.2d 1182 (2004) and In re Carroll, 586 Pa. 624, 896 A.2d 566 (2006), and erred in reversing the trial court’s grant of a petition to set aside Nomination Petition where Candidate admittedly failed to disclose known information on her Statement of Financial Interest and as required by the Ethics Act and the information required was not discernible to an elector from the information provided on Candidate’s Statement of Financial Interest.
The order of the Commonwealth Court is affirmed.